Plaintiff in error was convicted in the county court of Pottawatomie county of the unlawful possession of intoxicating liquor, and his punishment fixed by the jury at a fine of $50 and imprisonment in the county jail for a period of 30 days.
Judgment was rendered in said cause on the 30th day of October, 1931. The appeal was filed in this court on *Page 328 
the 29th day of February, 1932, 122 days after judgment was rendered. The trial court gave the defendant 60 days from the date of judgment to make and serve case-made, and on the 29th day of December, 1931, the court gave defendant 40 days additional time to make and serve case-made and file his appeal in this court, which time expired on the 9th day of February, 1932.
The appeal not having been filed in this court within the time provided by law, this court obtained no jurisdiction, and the appeal is therefore dismissed.
EDWARDS, J., concurs. DAVENPORT, P. J., absent, not participating.